              Case 2:20-cv-01056-RSM Document 59 Filed 09/03/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10     CHRISTOPHER A. SHAFER,                             Case No. C20-1056RSM

11             Plaintiff,                                 ORDER DENYING MOTION FOR
                                                          OVER-LENGTH BRIEFING
12     v.
13
       C.R. BARD, INC. and BARD PERIPHERAL
14     VASCULAR, INC.,
15             Defendants.
16
            This matter comes before the Court on Defendants C.R. Bard, Inc. and Bard Peripheral
17
     Vascular, Inc.’s Motion to file over-length briefing for its upcoming motions in limine filing.
18
19   Dkt. #53. Defendants request “seven additional pages for a total brief length not to exceed twenty-

20   five pages,” arguing that, based on prior experience in trials involving this subject matter, they
21
     believe these additional pages “are necessary to fully advise the Court on the evidence that is not
22
     relevant or otherwise admissible in this trial.” Id. at 1. Defendants provide no further detail.
23
24          “Motions seeking approval to file an over-length motion or brief are disfavored.” LCR

25   7(f). Many cases come before this Court involving complex and technical subjects and the parties
26   manage to file motions in limine within applicable page limits. Defendants have failed to
27
28



     ORDER DENYING MOTION FOR OVER-LENGTH BRIEFING - 1
              Case 2:20-cv-01056-RSM Document 59 Filed 09/03/21 Page 2 of 2




     adequately explain to the Court how the situation here is different, or why additional pages are
 1
 2   necessary.

 3          Having reviewed Defendants’ Motion and the remainder of the record, the Court hereby
 4
     finds and ORDERS that Defendants’ Motion for Over-length Briefing, Dkt. #53, is DENIED.
 5
            DATED this 3rd day of September, 2021.
 6
 7
 8
 9                                               A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING MOTION FOR OVER-LENGTH BRIEFING - 2
